In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                        No. 06-18-00044-CV



SI INVESTMENTS CORP., SARBJIT KAUR AND IQBAL KAUR, Appellants

                                 V.

                    RN SWEET I, LLC, Appellee



            On Appeal from the County Court at Law No. 2
                        Gregg County, Texas
                 Trial Court No. 2017-1980-CCL2




            Before Morriss, C.J., Moseley and Burgess, JJ.
             Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
       The parties have filed a joint motion to dismiss this appeal, representing that they have

fully and finally resolved any pending issues related to the judgment from which this appeal was

filed. Under the authority of Rule 42.1(a) of the Texas Rules of Appellate Procedure and in

keeping with the parties’ wishes, we grant the motion to dismiss. See TEX. R. APP. P. 42.1(a).

       We dismiss this appeal.




                                                Bailey C. Moseley
                                                Justice



Date Submitted:       July 16, 2018
Date Decided:         July 17, 2018




                                                2